Case: 14-141   Document: 20    Page: 1    Filed: 09/11/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

  IN RE ASUS COMPUTER INTERNATIONAL AND
          ASUSTEK COMPUTER INC.,
                    Petitioners.
              ______________________

                        2014-141
                 ______________________

    On Petition for Writ of Mandamus to the United
States District Court for the Eastern District of Texas in
No. 6:12-cv-00944-JDL, Judge Leonard Davis.
                 ______________________

                     ON PETITION
                 ______________________
   Before REYNA, BRYSON, and HUGHES, Circuit Judges.
PER CURIAM.
                       ORDER
    Petitioners ASUS Computer International, a Califor-
nia corporation, and its parent company, ASUSTeK
Computer Inc., based in Taiwan, seek a writ of manda-
mus in this patent infringement suit. The action was
brought against them by respondent, EON Corp. IP
Holdings, LLC, in the District Court for the Eastern
District of Texas. On June 3, 2014, the district court
denied petitioners’ motion to transfer the case to the
Northern District of California pursuant to 28 U.S.C.
§ 1404(a). Petitioners request from this court an order
Case: 14-141   Document: 20     Page: 2    Filed: 09/11/2014



2                     IN RE ASUS COMPUTER INTERNATIONAL




vacating the underlying rulings and directing the district
court to grant their motion.
    The motion to transfer was predicated on the fact that
potential evidence and three identified potential employee
witnesses of ASUS are located in the Northern District of
California. Petitioners further argued that EON’s pres-
ence in the Eastern District of Texas was not motivated
by legitimate reasons, but instead aimed to further forum
shopping.
    The district court, adopting in full the recommenda-
tion of the magistrate judge, concluded that petitioners
had failed to demonstrate that the Northern District of
California was clearly more convenient and proper for
trial. EON Corp. IP Holdings, LLC v. ASUSTeK Comput-
er Int’l, 6:12-cv-944 (E.D. Tex. Mar. 28, 2014), ECF No. 36
and 41 (hereinafter “Transfer Order”). In reaching that
conclusion, the district court found that judicial economy
disfavored transfer, citing its prior familiarity with the
patents and the existence of co-pending suits involving
the same patents that had been consolidated for pre-trial
proceedings. Id. at *9-10.
    The court also found that the sources of proof factor
slightly disfavored transfer because only some of petition-
ers’ evidence was located in California and all of EON’s
corporate records had been stored in the Eastern District
of Texas long before this complaint was filed. Id. at *4-5,
*11. While weighing the convenience of the witnesses
factor in favor of transfer, the court noted that ASUS had
offered nothing more than speculation that its three
employees would actually testify at trial. Id. at *7. The
court added that the only non-party witness identified in
the transferee venue stated that he was willing to travel
to the Eastern District of Texas. Id. at *5.
   Regional circuit law applies in cases such as this
where substantive issues of patent law are not involved,
and here we follow Fifth Circuit law with respect to
Case: 14-141    Document: 20     Page: 3   Filed: 09/11/2014



 IN RE ASUS COMPUTER INTERNATIONAL                       3



procedural matters. See In re TS Tech USA Corp., 551
F.3d 1315, 1319 (Fed. Cir. 2008). In determining whether
transfer is warranted, the Fifth Circuit considers the
public and private factors used in forum non conveniens
analysis. Id. Mandamus is an appropriate remedy to
rectify an erroneous consideration of these factors, as an
appeal from final judgment would be an inadequate
remedy. Id. at 1322. But the burden on petitioners in
seeking such relief remains a heavy one. To prevail, they
must show there was such a “‘clear’ abuse of discretion”
on the part of the trial court that refusing transfer would
produce “a ‘patently erroneous result.’” Id. at 1319 (in-
ternal citation omitted). Petitioners have failed to carry
this burden.
    In exercising its discretion in deciding a transfer mo-
tion, a district court may, based on a case-specific assess-
ment, conclude that transfer would not promote the
interest of justice even if the transferee venue would be
slightly more convenient for the parties. See In re
Vistaprint Ltd., 628 F.3d 1342, 1347 n.3 (Fed. Cir. 2010).
The district court explained why judicial economy is
deserving of consideration here. Petitioners themselves
conceded that the district court “has construed terms of
the [5,388,]101 patent four time[s] previously and the
[5,592,]491 patent three times previously.” Transfer
Order at *9 (internal quotation marks omitted). And, “at
the time this Motion was filed on December 19, 2012, it
was evident that [this case] could be consolidated with
other co-pending cases in this district involving the same
Patents-in-Suit.” Id. We agree with Petitioners that the
multidistrict litigation procedures of 28 U.S.C. § 1407 and
the Northern District of California’s familiarity with one
of the patents-in-suit does mitigate some judicial economy
concerns. However, we cannot agree with Petitioner’s
contention that they completely resolve the practical
problems factor such that it should have been considered
neutral.
Case: 14-141      Document: 20   Page: 4   Filed: 09/11/2014



4                       IN RE ASUS COMPUTER INTERNATIONAL




     Petitioners argue that the district court should have
afforded more weight to the convenience of the transferee
venue. But ASUS offered nothing more than speculation
that the three witnesses it identified that reside in the
Northern District of California will be required at trial.
And ASUS admitted that any ASUSTek employee would
have to travel a significant distance regardless of where
trial is located. Accordingly, Petitioners have not shown
why the district court should have given this factor more
weight.
    The clear abuse of discretion standard means that the
district court has a “range of choice” and that its decision
will be upheld as long as it stays within reason.
Vistaprint, 628 F.3d at 1347. Here, after careful consid-
eration of petitioners’ arguments, it is our view that the
district court’s decision to deny transfer falls within that
range of choice.
      Accordingly,
      IT IS ORDERED THAT:
      The petition is denied.
                                    FOR THE COURT

                                    /s/ Daniel E. O’Toole
                                    Daniel E. O’Toole
                                    Clerk of Court


s19